t c summary opinion united_states tax_court lawrence jay russ petitioner v commissioner of internal revenue respondent docket no 4899-06s filed date lawrence jay russ pro_se linette b angelastro for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure petitioner filed the petition in this case in response to a notice_of_determination concerning collection action s under sec_6320 and or the only issue before the court is whether respondent abused his discretion in sustaining the decision to file a federal_tax_lien with respect to petitioner’s income_tax liabilities for the taxable years and years in issue background petitioner resided in california when he filed the petition in this case the parties did not file a stipulation of facts petitioner filed delinquent federal_income_tax returns for the years in issue each return reported tax owed but payment was not included with the returns respondent selected petitioner’s federal_income_tax return for examination and determined a deficiency for that year respondent issued a notice_of_deficiency and petitioner timely petitioned this court respondent moved for summary_judgment pursuant to rule having called this case for trial and taken petitioner’s testimony we will deny respondent’s motion for summary_judgment and decide this case on the merits petitioner also made several oral motions at trial for reasons discussed infra pp we will deny petitioner’s motions for redetermination petitioner and respondent executed a stipulated decision which was entered by the court respondent assessed a deficiency for in accordance with the stipulated decision in addition respondent assessed unpaid taxes for and based on the balance due returns petitioner filed for those years as well as interest and additions to tax for late filing petitioner submitted an offer-in-compromise oic with respect to his tax_liabilities for the years in issue petitioner offered dollar_figure paid over months to settle an aggregate liability that exceeded dollar_figure for the tax years not including interest and additions to tax respondent considered the oic determined that petitioner could pay the entire liability over time and rejected the oic petitioner requested an administrative review of the rejection of his oic respondent filed a notice_of_federal_tax_lien for the years in issue in ventura county california on date the notice listed petitioner’s unpaid balance as docket no stipulated decision entered date table unpaid taxes by year tax_year total_tax due dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in response to the notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 sent to him on date petitioner timely submitted a form request for a collection_due_process_hearing on date after consulting with petitioner respondent consolidated the two appeals the appeal of the rejection of the oic and the appeal of the federal_tax_lien filing with one appeals officer ao the ao scheduled a hearing with petitioner for date before the hearing the ao analyzed petitioner’s financial situation and determined what expenses were allowable under internal_revenue_manual irm guidelines petitioner’s central complaint with the rejection of his oic was the exclusion of his monthly credit card payments from the expenses allowed in computing his income available to pay his outstanding tax_liabilities at the face-to-face conference between petitioner and the ao on date petitioner sought approval of his oic and did not challenge the underlying tax_liabilities the ao explained that the irs could not accept the oic because petitioner’s oic computation reduced his income available to pay taxes by his credit card payments and petitioner had the ability to pay the full liability over time the ao offered an installment_agreement as a collection alternative with monthly payments designed to pay the entire liability the proposed installment amount was dollar_figure per month for and dollar_figure per month beginning in january petitioner rejected the installment_agreement asserting that he could not afford the proposed monthly payments on date the ao wrote petitioner a letter explaining his determination and enclosed an installment_agreement form the ao determined petitioner’s income history as follows table income earned by year tax_year income dollar_figure big_number big_number big_number big_number petitioner the oic examiner and the ao analyzed petitioner’s income expenses and ability to pay his taxes as follows table analysis of ability to pay tax_liabilities petitioner oic ao dollar_figure monthly income necessary living_expenses national expense big_number local housing utilities big_number local transportation1 other allowable expenses health care taxes other - non-priority debt total expenses income available to pay taxes -0- realizable equity in assets -0- reasonable collection potential2 big_number big_number big_number dollar_figure dollar_figure big_number big_number -0- big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number the record does not explain the discrepancy between the local transportation allowances used by the oic examiner and the ao reasonable collection potential is calculated by multiplying petitioner’s monthly income available to pay taxes by months and adding the realizable equity in petitioner’s assets to the product on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or petitioner filed a timely petition for lien or levy action collection action with this court the court calendared this case for trial at the trial session of the court commencing date in los angeles california respondent filed a motion for summary_judgment on date when the case was called from the calendar the parties advised the court that they had reached a basis of settlement and expected to submit settlement documents within days the parties indicated that petitioner was prepared to concede the case and to enter an installment_agreement with respondent the court granted respondent’s oral motion to withdraw the motion for summary_judgment and ordered the parties to submit a status report or decision documents within days after the court allowed additional time to submit the decision documents the parties indicated that they had not been able to execute a settlement agreement the court again set the case for trial commencing date respondent filed another motion for summary_judgment on date when this matter was called for trial petitioner made several oral motions including motion for dismissal of tax penalties motion for reduction of taxes due motion to accept original offer-in-compromise and motion to dismiss taxes and penalties for tax_year sec_2001 and sec_2002 the court took petitioner’s oral motions and respondent’s motion for summary_judgment filed date under advisement and the case was deemed submitted discussion the parties dispute whether petitioner’s minimum monthly payments on his credit card debt represent an allowable expense against income available to pay taxes in consideration of an offer-in-compromise petitioner argues that not allowing such expenses amounts to discrimination against taxpayers with unsecured debts respondent asserts that the federal_tax_lien has priority over these debts and that credit card payments are not necessary expenses properly allowable under irm guidelines finally respondent contends that petitioner’s future income available to pay taxes monthly gross_income less necessary expenses not including the credit card payments is sufficient to pay his tax_liability in full before the end of the statutory period for collections because petitioner can fully pay the tax_liability he is not eligible for an offer-in- compromise and it was not an abuse_of_discretion for the ao to confirm the rejection of the oic to propose an installment_agreement as the available collection alternative and to sustain the collection action sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer when the secretary demands payment of the taxpayer’s tax_liability and the taxpayer fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if the lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that a taxpayer shall be notified in writing by the secretary of the filing of a notice_of_federal_tax_lien and provided with an opportunity for an administrative hearing if timely requested the office of appeals conducts an administrative hearing under sec_6320 in accordance with the procedural requirements of sec_6330 sec_6320 at the administrative hearing a taxpayer is entitled to raise any relevant issue relating to the unpaid tax including a spousal defense or collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 sec_301 e proced admin regs a taxpayer also may challenge the existence or amount of the underlying tax_liability sec_6330 ensures a measure of impartiality by requiring that unless the taxpayer waives the requirement the sec_6330 hearing be conducted by an ao who has had no prior involvement with the unpaid tax at issue in the hearing 125_tc_301 affd 469_f3d_27 1st cir respondent filed the notice_of_federal_tax_lien on date and assigned the administrative appeal of the oic to an ao on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date respondent initially assigned petitioner’s request for a sec_6320 hearing submitted date to a different ao on date the oic ao consulted with petitioner took responsibility for both the oic appeal and the sec_6320 hearing and scheduled a face-to-face hearing for date sec_6330 requires the ao to consider collection alternatives raised by the taxpayer which in this case include the reconsideration of the rejected oic petitioner has not claimed that the ao’s assignment to both the oic appeal and the sec_6320 hearing violated sec_6330 in any event we conclude that it did not because the oic appeal and the sec_6320 hearing were conducted simultaneously by an ao with no prior involvement with the unpaid taxes at issue including a liability reported on the taxpayer’s original return if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see also 122_tc_384 122_tc_1 at the conclusion of the hearing the ao must determine whether and how to proceed with collection the ao must consider the secretary’s verification that the requirements of applicable law or administrative procedure have been met issues raised by the taxpayer at the hearing including challenges to the appropriateness of the collection action and any collection alternatives proposed by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 see 122_tc_287 where the underlying tax_liability is properly at issue we review the determination de novo 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite petitioner received a notice_of_deficiency for the tax_year and thus may not dispute the underlying deficiency for that year for the remaining tax years petitioner had the opportunity at the sec_6320 hearing to challenge the underlying tax_liabilities but did not this statutory preclusion is triggered by the opportunity to contest the underlying liability even if the opportunity is not pursued 126_tc_356 goza v commissioner supra pincite accordingly we review respondent’s determination for abuse_of_discretion sec_6159 authorizes the secretary to enter into a written installment_agreement with a taxpayer if such an agreement will facilitate the full or partial collection of the tax_liability sec_7122 permits the secretary to compromise tax_liabilities sec_7122 requires the secretary to prescribe guidelines for evaluating offers in compromise and to develop and publish schedules of national and local allowances designed to provide that taxpayers entering into a compromise have an adequate means to provide for basic living_expenses sec_7122 and a furthermore petitioner already petitioned this court for redetermination of the deficiency for as mentioned supra p that case resulted in a stipulated decision and respondent assessed the deficiency stipulated in that decision regulations implementing sec_7122 set forth three grounds for the compromise of a tax_liability doubt as to liability doubt as to collectibility and to promote effective tax_administration sec_301_7122-1 proced admin regs doubt as to liability is not an issue in this case doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs where the reasonable collection potential of a case exceeds the taxpayer’s liability doubt as to collectibility is not a ground for compromise however if collection of the full liability would cause the taxpayer economic hardship within the meaning of sec_301_6343-1 proced admin regs the secretary may enter into a compromise on the ground of effective tax_administration sec_301_7122-1 proced admin regs see also 125_tc_301 affd 469_f3d_27 1st cir economic hardship is present when the taxpayer is unable to pay reasonable basic living_expenses sec_301 b proced admin regs the secretary has promulgated collection guidelines in irm pt allowable expenses include those expenses that meet the necessary expense_test irm pt necessary expenses are defined as those necessary to provide for the production_of_income and or for the health and welfare of the taxpayer and his family id the sum of the necessary expenses establishes the minimum amount the taxpayer needs to live id a taxpayer’s reasonable collection potential is determined in part using published guidelines for certain national and local allowances for basic living_expenses income and assets in excess of those needed for basic living_expenses are considered available to satisfy federal_income_tax liabilities this strict formulaic approach is disregarded however on a showing by the taxpayer of special circumstances including but not limited to advanced age poor health history of unemployment disability dependents with special needs or medical catastrophe that may cause an offer to be accepted notwithstanding that it is for less than the taxpayer’s reasonable collection potential lemann v commissioner tcmemo_2006_37 petitioner asserted generally that the published expense schedules do not adequately reflect the cost of living in greater los angeles the court does not doubt that living in southern california is expensive however the scheme of national and local expense standards employed by the commissioner reasonably attempts to consider regional and local costs local standards for example cover two necessary expenses housing and transportation housing standards are established for each county within a state transportation standards include not only ownership costs based on nationwide figures for loan or lease payments but also operating costs determined by census region and metropolitan area irm pt a taxpayer seeking a deviation from the expense standards must substantiate that he has necessary expenses exceeding the standards and that those expenses are reasonable irm pt petitioner failed to document or otherwise substantiate that he has such reasonable and necessary expenses in excess of the standards we hold that his generalized assertion is insufficient to require a deviation national standards combine five necessary expenses four from the bureau of labor statistics consumer expenditure survey namely food housekeeping supplies apparel and services and personal care products and services and a discretionary amount categorized as miscellaneous established by the internal_revenue_service irm pt petitioner explains that his unemployment was the major cause of his unpaid taxes however the court notes that the only period of unemployment reflected in the record occurred between approximately date and date yet most of petitioner’s tax_liability more than percent results from unpaid taxes for tax years and see table supra p petitioner has also not indicated that he anticipates future unemployment petitioner is an engineer working in the high-tech industry as opposed to a seasonal_worker subject_to regular lay-offs for example on the record before the court we conclude that petitioner has not demonstrated a history of unemployment sufficient to require a deviation from the reasonable collection potential formula in contrast to necessary expenses conditional expenses are those expenditures that do not meet the necessary expense_test irm pt in general the irs expects a taxpayer to pay toward his liability the difference between his gross_income and his necessary allowable expenses the secretary instructs that installment agreements will be based on a taxpayer’s maximum ability to pay ie how quickly a taxpayer can fully pay the tax_liability irm pt however the five year rule_of irm pt provides that excessive necessary and conditional expenses may be allowed if the expenses are reasonable and the tax_liability including projected accruals will be fully paid within years necessary expenses above the national and local standards are excessive necessary expenses this flexibility is limited however to cases where the taxpayer will fully pay his liability within years given that the 60-month reasonable collection potentials calculated by the oic examiner and by the ao both substantially exceed petitioner’s aggregate tax_liability it appears that a year installment_plan may permit petitioner to make some payments toward his credit card debt excluding interest and penalties the monthly installment amount required to pay the aggregate liability reflected on the notice_of_federal_tax_lien filing in full over years is dollar_figure the installment_agreement mailed to petitioner after the face-to-face hearing specified an initial monthly installment_payment of dollar_figure both amounts are substantially smaller than petitioner’s income available to pay taxes as determined by the oic examiner dollar_figure and the ao continued irm pt provides guidelines for offers in compromise in evaluating an oic the irs estimates the taxpayer’s reasonable collection potential rcp the rcp is calculated by determining then adding together the taxpayer’s net realizable equity ie quick sale value less amounts owed to secured lien holders with priority over federal tax_liens and the taxpayer’s future income ie the amount collectible from his expected future gross_income after allowing for necessary living_expenses irm sec_5 generally the amount to be collected from future income is calculated by taking the projected gross monthly income less allowable expenses and multiplying the difference times the number of months remaining on the statutory period for collection irm pt in a compromise the government will not collect the full amount of the tax as a result the conditional expenses rules for an oic differ from the rules for installment agreements irm pt with respect to conditional expenses such as credit card payments although the payment may be allowed in an installment_agreement where the tax will be paid in full it the conditional expense will not be allowed for computation of an acceptable offer amount because the federal continued dollar_figure see table supra p government has priority rights to the funds irm pt the ao followed published guidelines in computing petitioner’s future income and determined that petitioner’s rcp exceeded dollar_figure petitioner complains that the ao inappropriately increased petitioner’s monthly income based on a year-end bonus that was not guaranteed the record does not disclose the precise reason the ao determined that petitioner and the oic examiner had understated petitioner’s income however even the original oic examiner determined that petitioner’s rcp was more than dollar_figure both rcps are substantially greater than petitioner’s tax_liability and both demonstrate that respondent determined that petitioner can pay his liability in full if a taxpayer justifies and substantiates that expenses for unsecured debts like credit card minimum payments are necessary for either the production_of_income or for the health and welfare of the taxpayer and his family those expenses are allowable lemann v commissioner tcmemo_2006_37 n petitioner testified vaguely that some of his credit card debt resulted from the purchase of household_items and living_expenses that he did not remember what he purchased and that he used a credit card when he did not have sufficient cashflow whether employed or unemployed he did not remember whether he bought food with his credit cards he may have charged dinners but not necessarily groceries petitioner does not specifically allege that his credit card debt resulted from necessary expenditures_for the production_of_income or for his family’s health and welfare accordingly we conclude that this unsecured debt is not allowable as an expense in an offer-in- compromise see id the record indicates that the ao determined that the requirements of applicable law and administrative procedure were satisfied the ao considered petitioner’s proposed oic and confirmed the rejection of that oic on the basis of a proper application of the irm guidelines finally the ao determined that the lien balanced the need for efficient collection against the taxpayer’s concern that the collection action be no more intrusive than necessary we conclude that respondent has not abused his discretion petitioner’s motions at trial the court explained to petitioner that its jurisdiction in collection appeals cases is strictly limited by statute and that the court can only review whether respondent abused his discretion petitioner asked the court for various forms of relief including dismissal of tax penalties reduction of taxes due acceptance of his original oic and dismissal of taxes and penalties for certain years the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent provided by congress see sec_7442 see also 114_tc_519 following a hearing under sec_6320 sec_6330 permits the taxpayer to appeal the commissioner’s determination to the tax_court iannone v commissioner t c pincite however as previously indicated where as here the underlying tax_liability is not at issue the tax court’s review is limited to determining whether the commissioner abused his discretion when issuing the notice_of_determination see goza v commissioner t c pincite the court is not authorized to provide the relief petitioner requests as a result the court will deny petitioner’s motions an appropriate order and decision will be entered
